Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments and amendments, filed on 12/21/2020 has been entered and carefully considered. Claims 1-17 and 19-20 are amended. Claims 1-20 have been examined and rejected.


 			Response to Amendment and Arguments
3.	Applicant’s arguments filed on 12/21/2020 with respect to rejections of claims 1-20 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

				Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 10, 12, 16 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. PGPub 2016/0112269) in view of Lynam et al. (U.S. PGPub 2017/0093664).


Singh teaches computer-implemented method comprising: retrieving endpoint information for one or more nodes in a network (Singh, see paragraphs 0034-0040 and 0111-0115, Singh teaches system that enable problem diagnosis and health checks, in Infrastructure-as-a-Service (IaaS) clouds based on edge-based Software Defined Networks (SDN) by routinely detecting inconsistencies in network configuration, at 1302, controller network configuration data from a controller of an edge-based software defined network (SDN) is received, by a verification server, this data may be retrieved from a controller database, for example, this may include querying a database storing the controller network configuration data that define network services specified by the controller for implementing at the end host, at 1304, end-host network configuration data from at least one end-host of the SDN is received, one or more agents deployed on the end-host may collect this data, the agents may execute commands on the end-host to extract the end-host network configuration data, 1308, the end-host network configuration data is parsed into the network state representation, by the verification server which generate network state representations of the end-host network configuration data, which described the end-host's L2, L3, and L4 network layer states, at 1310, the network state representation of the controller network configuration data and the end-host network configuration data are compared to identify a state inconsistency in the SDN); 
 identifying an endpoint connected to the network;  determining that the endpoint information is missing at least one of the endpoint connected to the network and a flag associated with the endpoint (Singh, see paragraphs 0115-0117, at 1310, the network 
Singh fails to exclusively teach the endpoint information is missing at least one of the endpoint connected to the network and a flag associated with the endpoint; and determining an inconsistency associated with the endpoint based on the endpoint information missing at least one of the endpoint and the flag associated with the endpoint.
In a similar field of endeavor Lynam teaches the endpoint information is missing at least one of the endpoint connected to the network and a flag associated with the endpoint; and determining an inconsistency associated with the endpoint based on the endpoint information missing at least one of the endpoint and the flag associated with the endpoint (Lynam see para 072, 073 as shown in fig. 6 rules are processed by a logic module to determine a set of tests for errors from the rules, such as a set of established cases that can include identifying that an object doesn't exist that should exist (case 2) 613,  the queries are executed and the results can be compared and where mismatches are found, then notifications to the network administrator can be generated 607).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Singh with the teaching of Lynam as doing so would provide an automated diagnostic method of network 

As per claims 2 and 12,
Singh in view of Lignum teaches the computer-implemented method of claim 1, further comprising: generating an event specifying the inconsistency, wherein the event is associated with a severity level and an event type, and wherein the event type specifies the inconsistency (Lynam, see paragraph 0070, when the expected network state and the existing network state are collected or updated, then a comparison of the data can be carried out (Block 507, which result in a set of mismatches between the existing state of the network and the expected state of the network, which are then the basis for generating a set of notifications to the network administrator (Block 509), the type and format of the notifications can be based on the type or severity level associated with the mismatched field/row/tuple/object or with the logic rule or expectation that has been mismatched).

As per claims 10 and 20,
Singh in view of Lignum teaches the system of claim 10, wherein the instructions further cause the system to: identify a configured static endpoint in a logical model of the network; determine the endpoint information does not include the configured static endpoint; and identify a static endpoint inconsistency between the logical model and the endpoint information based on the endpoint information not including the configured  (Lignum see para 072, 073 as shown in fig. 6 rules are processed by a logic module to determine a set of tests for errors from the rules, such as a set of established cases that can include identifying that an object doesn't exist that should exist (case 2) 613,  the queries are executed and the results can be compared and where mismatches are found, then notifications to the network administrator can be generated 607).

6.	Claims 3, 4, 13, 14 and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. PGPub 2016/0112269) in view of Lynam et al. (U.S. PGPub 2017/0093664) in view of Baggott et al. (U.S. PGPub 2009/0232025).

As per claims 3 and 13,
Singh in view of Lynam teaches the method of claim 1, yet fails to teach wherein determining that the endpoint information is missing at least one of the endpoint connected to the network and a flag associated with the endpoint comprises: determining, when the endpoint information includes the endpoint, that the flag is not set for the endpoint; and 2Application No.: 16/786,294Docket No.: 085115-646253Client Ref.: 1012619-US.03based on the flag not being set for the endpoint, determining that the endpoint information is missing the flag associated with the endpoint comprises, wherein determining the inconsistency associated with the endpoint is based on the endpoint information missing the flag associated with the endpoint. 
In a similar field of endeavor Lynam teaches wherein determining that the endpoint information is missing at least one of the endpoint connected to the network and a flag associated with the endpoint comprises: determining, when the endpoint 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Singh with the teaching of Baggott as doing so would provide an efficient way of discovering network devices having special IP addresses by collecting a plurality of IP addresses from network devices, identifying the network devices with predetermined IP address or a predetermined address type to build a network address topology for managing 

As per claims 4, 14 and 17
Singh in view of Lynam in view of Baggott teaches the method computer-implemented method of claim 3, wherein the flag specifies at least one of a type of endpoint associated with the endpoint and a network scope associated with the endpoint (Baggott, see paragraph 0032-0037, a three state value may be assigned to a variable, such as m_AllowVirtual, for each network device in the discovery configuration table 47, this value may be used to define how special IP addresses are handled, the variable m_AllowVirtual or other analogous variable may be set to one of three states, the first state, or state (0), may indicate that special IP addresses are not allowed, the second state, or state (1), may indicate that special IP addresses are allowed, the third state, or state (2), may indicate that special IP addresses are allowed if they are further defined in a special scope table 48, state (0) may be equivalent to known products that do not process virtual IP addresses, State (1) is a default state such that, in the new functionality, virtual IP addresses are allowed and not duplicated, based on the IP tables 47, State (2) may be defined to allow the customer to easily specify special cases by entering an IP address or range of IP addresses).

7.	Claims 5, 15 and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. PGPub 2016/0112269) in view of Lynam et al. (U.S. PGPub 2017/0093664) in view of Cuthbert et al. (U.S. PGPub 2015/0234695).

As per claims 5, 15 and 18,
Singh in view of Luna teaches the computer-implemented method of claim 1, further comprising: yet fails to teach based on the inconsistency, a health score for one or more endpoints in the network; and providing a user interface comprising health score for the one or more endpoints.  
In a similar field of endeavor Cuthbert teaches, based on the inconsistency, a health score for one or more endpoints in the network; and providing a user interface comprising health score for the one or more endpoints (Cuthbert, see paragraph 0035-0042, monitoring application 119 is further configured to calculate a node status score 133 for each of the nodes 106 from the node status values 136 associated with each respective one of the nodes 106. To this end, each node status score 133 may be calculated as a running average of a predefined number of the node status values 136, fig. 5, shown is one example of a node status table 131 that includes the data stored in association with a node 106 (fig. 1) in the data store 116 (fig. 1) as described above. Specifically, the node status table 131 includes the node identifier 132, the node status score 133, and the node status values 136).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Singh in view of Murchinson with the teaching of Cuthbert as doing so would provide an efficient method for monitoring operational status of each of the endpoint nodes using a plurality of status requests and calculating heath score of the endpoint nodes (Curthbert see paragraph 0002).

8.	Claims 6 and 8 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. PGPub 2016/0112269) in view of Lynam et al. (U.S. PGPub 2017/0093664) in view of Mekkattuparamban et al. (U.S. PGPub 2016/0352566).

As per claim 6,
Singh in view of Lynam teaches the computer-implemented method of claim 1, yet fails to teach endpoint information comprises a combined set of endpoint information retrieved from a plurality of nodes in the network one or more nodes in the network includes at least one of a leaf node or a spine node. 
	In a similar filed of endeavor Mekkattuparamban teaches, endpoint information comprises a combined set of endpoint information retrieved from a plurality of nodes in the network one or more nodes in the network includes at least one of a leaf node or a spine node (Mekkattuparamban see paragraph 0037, network fabric 312 can include spine switches 302.sub.A, 302.sub.B, . . . , 302.sub.N connected to leaf switches 304.sub.A, 304.sub.B, 304.sub.C . . . 304.sub.N in the network fabric 312).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Singh with the teaching of Mekkattuparamban as doing so would provide an efficient method for determining that a state machine is in an inconsistent state where the anticipated state does not match the current state of the state machine and taking suitable action to switch the current state of the state machine from the inconsistent state to a suitable new state (Mekkattuparamban see paragraph 0013).

As per claim 8,
Singh in view of Lynam teaches the computer-implemented method of claim 1, yet fails to teach wherein the network is a software-defined network (SDN), and wherein the one or more nodes in the SDN include at least one of a leaf node and a spine node. 
	In a similar filed of endeavor Mekkattuparamban teaches, wherein the network is a software-defined network (SDN), and wherein the one or more nodes in the SDN include at least one of a leaf node and a spine node (Mekkattuparamban see paragraph 0037, network fabric 312 can include spine switches 302.sub.A, 302.sub.B, . . . , 302.sub.N connected to leaf switches 304.sub.A, 304.sub.B, 304.sub.C . . . 304.sub.N in the network fabric 312).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Singh with the teaching of Mekkattuparamban as doing so would provide an efficient method for determining that a state machine is in an inconsistent state where the anticipated state does not match the current state of the state machine and taking suitable action to switch the current state of the state machine from the inconsistent state to a suitable new state (Mekkattuparamban see paragraph 0013).

9.	Claims 7 and 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al. (U.S. PGPub 2016/0112269) in view of Lynam et al. (U.S. PGPub 2017/0093664) in view of Sears et al. (U.S. PGPub 2013/0191516).


Singh in view of Lynam teaches the computer-implemented method of claim 1, yet fails to teach further comprising: in response to determining the inconsistency associated with the endpoint, triggering an endpoint learning process configured to identify what endpoints are connected to the network;
In similar field of endeavor Sears teaches in response to determining the inconsistency associated with the endpoint, triggering an endpoint learning process configured to identify what endpoints are connected to the network (Sears see para 0048 once the changes are implemented in state 320 the administrative user will notify the CMS 250 in state 322 that the change is complete. At this point, the CMS 250 enters a state 324 where the infrastructure elements in the data center 102 are again scanned for configuration information, this snapshot is then stored with a post change flag set in state 326).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Singh with the teaching of Sears as doing so would provide an efficient way of for providing corrective action when required to compensate for any unexpected configuration differences in a computer network (Sears para 0017).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457